Citation Nr: 0830826	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable initial rating for left 
upper extremity diabetic neuropathy.  

2.  Entitlement to a compensable initial rating for right 
upper extremity diabetic neuropathy.  

3.  Entitlement to an earlier effective date than August 20, 
2005, for an award of total disability rating for 
compensation based on individual unemployability (TDIU) and 
basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.   

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a left knee 
disorder, to include arthritis.  

6.  Entitlement to service connection for a right knee 
disorder, to include arthritis.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for a back disorder. 

10.  Entitlement to service connection for a skin disorder. 
 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  

The Board observed that the veteran had been represented by 
Richard Jim Mahlin, Esq.  However, correspondence received 
during the pendency of the appeal indicates that he chose to 
revoke such representation and proceed independently. 

The issue of entitlement to service connection for a skin 
disorder addressed in the REMAND portion of the decision 
below requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Mild incomplete paralysis involving the left or right 
upper extremity is not demonstrated.  

2.  The reliable evidence of record demonstrates that as of 
August 20, 2005, and no earlier, the veteran was unable to 
secure or maintain substantially gainful employment due to 
service-connected disabilities. 

3.  There is no competent evidence linking hypertension, left 
or right knee disorders, residuals of a head injury, 
headaches or a back disorder to service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for left 
upper extremity diabetic neuropathy are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1241, 
Diagnostic Codes (DCs) 7913, 8515 (2007).  

2.  The criteria for a compensable initial rating for right 
upper extremity diabetic neuropathy are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1241, 
Diagnostic Codes (DCs) 7913, 8515 (2007).  
 
3.  The criteria for an effective date earlier than August 
20, 2005, for a grant of TDIU and basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007). 

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 
 
5.  A right or left knee disorder was not incurred in or 
aggravated by service and arthritis in the right or left knee 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  A back disorder was not incurred in or aggravated by 
service and arthritis in the back may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

7.  A current disability due to a head injury, to include 
headaches, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim adjudicated below, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims where, as here with 
respect to the claims for increased ratings for diabetic 
neuropathy of the left and right upper extremity, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied with respect to the issue adjudicated below.  The 
veteran's service medical records and VA treatment records 
have been obtained, and the veteran has been afforded VA 
examinations.  The reports from these examinations contain 
sufficient clinical information to adequately adjudicate the 
claims decided below.  Examinations that include opinions as 
to whether the veteran has hypertension or a knee disability 
as a result of service have not been conducted, although a 
February 2006 VA general examination included a negative 
physical examination of the knees.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  A VA examination is not warranted to 
determine if hypertension or a knee disability is the result 
of service because, as discussed below, there is no evidence 
meeting the low threshold that the evidence "indicates" 
that there "may" be a nexus between a current disability 
associated with hypertension or a knee disorder and the 
veteran's service, such as medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Neither the veteran nor his representative have otherwise 
identified additional pertinent evidence that needs to be 
obtained with respect to the issues adjudicated below.  There 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the issues addressed below, and the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings for the service-connected disorders at issue herein 
are based on the assignment of initial ratings for these 
conditions following the initial award of service connection 
for each condition by rating decision in February 2006.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58.  
 
Compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).  A compensable (10 percent) rating for 
paralysis of the median nerve requires mild incomplete 
paralysis.  38 C.F.R. § 4.124a, DC 8515.  The term 
"incomplete paralysis," for ratings purposes indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  

As indicated, service connection for diabetic neuropathy in 
the right and left upper extremity was granted by a February 
2006 rating decision.  A noncompensable rating was assigned 
for each condition under DCs 7913-8515.  The veteran 
expressed disagreement with this initial rating.  

Evidence forming the basis for the noncompensable ratings 
included reports from a February 2006 VA neurological 
examination which showed the veteran complaining about 
tingling in the wrists.  No neurological deficits, motor 
loss, or sensory loss was demonstrated upon examination.  The 
diagnoses included diabetic peripheral neuropathy of the 
hands.  As the findings from this examination were limited to 
essentially subjective complaints with no evidence of 
objective neurological deficits, and there is otherwise not 
objective evidence of mild disability in the left or right 
lower extremity due to "incomplete paralysis" as that term 
is defined for ratings purposes, the Board finds that a 
compensable rating for diabetic neuropathy of the left or 
right upper extremity is not warranted at any point during 
the pendency of this appeal.  38 C.F.R. § 4.124a, DC 8515;  
Fenderson, supra. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his diabetic neuropathy, and 
his service-connected residuals have not shown functional 
limitation which would warrant compensation.   Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased compensation, the doctrine is not for 
application.  Gilbert, supra.  
 
B.  Earlier Effective Date Claims 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2007).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2007).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2007).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2007).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2007). 

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who is awarded TDIU.  See 38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2007).

With the above criteria in mind, the relevant facts will be 
summarized.  After a July 2003 rating decision increased the 
rating for the veteran's service-connected post-traumatic 
stress disorder to 50 percent, effective from June 6, 2002, 
the combined service connected disability rating was 70 
percent.  As this action resulted in there being one service-
connected disability rated as 40 percent or more and a 
combined service connected disability rating of 70 percent, 
the "objective" criteria listed under 38 C.F.R. § 4.16(a) 
were met.  Thereafter, on August 26, 2005, the veteran filed 
a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  He indicated therein 
that his disabilities began to affect full time employment in 
May 2005 and that the day he became too disabled to work, and 
the last day he worked full time, was August 19, 2005.  
Thereafter, the RO granted the veteran entitlement to TDIU, 
and basic eligibility to Chapter 35 DEA benefits effective 
from August 20, 2005.  

The veteran disagreed with the effective dates assigned for 
the grant of TDIU and Chapter 35 DEA benefits, asserting in a 
February 2006 statement that May 16, 2005, should have been 
assigned as the effective dates instead.  It is noted that a 
private psychological evaluation dated May 16, 2005, and 
received on May 19, 2005, indicated the veteran's employment 
had been terminated based on "aggressive behavior" at his 
job.  However the veteran reported to VA examiners in 
February 2006 that he resigned his job on August 19, 2005.  A 
determination from the Social Security Administration noted 
that the veteran became eligible for monthly disability 
benefits from this agency effective from February 2006.  

Notwithstanding the private psychologist's statement that the 
veteran's employment was terminated in May 2005, given the 
fact that the veteran himself reported on his VA Form 21-
8940, as well as to examiners in February 2006, that his last 
day of work was August 19, 2005, the Board finds that an 
effective date prior to August 20, 2005, for the grant of 
TDIU and eligibility for Chapter 35 DEA benefits cannot be 
assigned as it is not "factually ascertainable" whether the 
veteran was unable to secure or follow a substantially 
gainful occupation due to service-connected disability prior 
to that date.  38 C.F.R. § 3.400(o)(1) (2007).  

The Board further finds that the circumstances of this case 
are unlike those present in the case of Roberson v. Principi, 
251 F. 3d 1378 (2001).  In Roberson, the United States Court 
of Appeals for the Federal Circuit held that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of section 3.155(a) has been met and VA 
must consider TDIU. VA must determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether a claim is specifically 
labeled as a claim for TDIU.

Here, the record does not reflect that the veteran was 
seeking TDIU prior to the filing of his VA Form 21-8940 in 
August 2005.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has also held that an appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  In this case, prior to the filing 
of his VA Form 21-8940 in August 2005, the veteran did not 
raise a TDIU claim, either expressly or impliedly.  

As noted above, an exception to the general rule for 
effective dates applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  As 
such, if it is factually ascertainable that the veteran 
became unable to secure or maintain employment due to 
service-connected disabilities at any time within the one 
year prior to the date of his receipt of his VA Form 21-8940 
on August 26, 2005, the law provides that the effective shall 
be awarded on that basis.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  In this case, the 
effective date assigned by the RO was earlier than the date 
of the receipt of claim, as August 20, 2005, was chosen as 
the effective date for TDIU.  As indicated above, the Board 
has found that it was not factually ascertainable that the 
veteran was too disabled to work prior that date.  As such, 
an earlier effective date for the benefits at issue prior to 
August 20, 2005, under the provisions of 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007) cannot 
be assigned.   

In short, the legal criteria with respect to the assignment 
of effective dates simply do not provide for the earlier 
effective date sought by the veteran.  The Board is bound by 
these criteria, 38 U.S.C.A. § 7104(c).  As such, the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date than August 20, 2005 for the 
grant of TDIU and eligibility for Chapter 35 DEA benefits, 
and the reasonable doubt doctrine is thus not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

C.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis and 
hypertension, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records reflect some elevated blood 
pressure readings, to include 144/78 in October 1973, 154/78 
in June 1981, 154/80 in July 1981, and 162/86 on another 
occasion.  A diagnosis of hypertension was not rendered 
during service, and blood pressure was recorded at 118/76, 
110/70 and 110/82 at the February 1982 separation 
examination.  Following separation from active duty, a May 
1985 Class 2 flying examination showed the veteran's blood 
pressure to be 124/80 and 128/86.  More recent pertinent 
clinical evidence includes a December 2002 VA outpatient 
treatment record showing that the veteran's complaints 
included high blood pressure, VA outpatient treatment records 
dated from 2003 to 2007 reflecting diagnoses of hypertension, 
and a private clinical record dated in February 2005 that 
noted a diagnosis of hypertension.  None of the post service 
evidence includes a medical opinion or other evidence linking 
hypertension to service.  

With respect to knee disorder, a July 1978 service medical 
record reflects a swollen left knee, but the remaining 
service medical records, including the reports from the 
February 1982 separation examination, do not reflect any 
evidence of a chronic knee disability.  An October 1981 x-ray 
of the right knee was negative.  After service, the May 1985 
flying examination did not demonstrate a knee disability and 
there is no medical evidence of current treatment for a knee 
disability.  As indicated, a February 2006 VA general medical 
examination included a normal physical examination of the 
knees, with the veteran complaining about stiffness in the 
knees at that time.   

As for residuals of a head injury, a July 1974 service 
medical record reflects treatment for the veteran after his 
head struck the pavement in a motorcycle accident.  Symptoms 
included headaches.  Tension headaches were diagnosed in 
September 1980 and the veteran complained of headaches, fever 
and congestion in December 1980 associated with what was 
diagnosed as a viral syndrome.  The veteran was involved in a 
motor vehicle accident in October 1981 that resulted in a 
superficial laceration to the forehead.  The February 1982 
separation examination did not reveal evidence of residuals 
of a head injury or headaches.   

The veteran was afforded a VA examination in February 2006 to 
determine whether there were any residuals of an in-service 
head injury.  It is noted that prior to this time, the record 
does not reveal medical evidence showing a continuity of 
symptoms associated with residuals of a head injury or 
headaches since the veteran's service separation.  (For 
example, headaches or other residuals of a head injury were 
not demonstrated at the May 1985 flight examination.).  
Following a review of the medical history and examination, 
which was negative, it was concluded that there was 
insufficient evidence to warrant a diagnosis of any acute or 
chronic disorder of a head injury or any residuals thereof.  
The examiner noted that there was no evidence of a head 
injury but that the veteran did have headaches.   With regard 
to the veteran's headaches, another VA examination conducted 
at that time resulted in a diagnosis of tension headaches and 
the conclusion that it was "conceivable" that the veteran's 
current headaches were a continuation of the headaches 
experience while on active duty.  However, the examiner 
stated that to determine whether it was "at least as likely 
as not" that the veteran's headaches were related to service 
would require the examiner to resort to speculation given the 
fact that the veteran had been separated form service for 
nearly 25 years.  He noted in this regard that there "did 
not appear to be any significant medical interval history 
relating to this condition that required [a] physcian['s] 
intervention."  The medical evidence of record does not 
otherwise reveal a medical opinion linking current headaches 
or any other residual of a head injury to service.  

As for a back disorder, the service medical records reflect 
complaints of back pain radiating to his anterior abdomen in 
November 1979, with the physical examination revealing a 
lumbosacral spasm.  A May 1980 service medical record 
reflected complaints of back pain for two to three weeks with 
spasms noted in the paraspinal region.  In September 1980, 
the veteran complained of back pain after falling on a 
stairwell, with an assessment at that time of muscle strain.  
The February 1982 separation examination did not reflect a 
back disability, nor did the May 1985 flight examination.  

The veteran was afforded a VA examination in February 2006 to 
determine if he has a current back disability as a result of 
service.  Following a review of the clinical evidence and 
examination of the veteran, which included an x-ray that 
showed minimal degenerative changes in the lumbosacral spine, 
the diagnosis was chronic strain of the lumbosacral spine.  
With regard to whether the veteran's back disorder was 
related to service, the examiner noted that if there such a 
relationship, "some type of [medical] intervention" for a 
back disability after service would have been required.  He 
concluded that it would be "mere speculation" to find that 
the veteran's back disability was related to service, and 
noted the 28 year separation from service and the filing of 
the veteran's claim for service connection.  There is 
otherwise no medical opinion linking a back disability to 
service.  

Analyzing the veteran's claims for service connection, while 
the Board has carefully considered his assertions linking 
hypertension, left and right knee disorders, residuals of a 
head injury, headaches and a back disorder to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Also weighing against 
the veteran's claims is the lack of clinical evidence of 
continuity of symptomatology associated with the conditions 
for which service connection is claimed between separation 
from service and the present time.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  As 
such, and given the lack of any definitive competent evidence 
of record linking a current disability associated with 
hypertension, a left or right knee disorder, residuals of a 
head injury, headaches or back disorder to service, the 
claims for service connection cannot be allowed.  Hickson, 
supra.      
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection addressed above, the doctrine is not 
for application.  Gilbert, supra.  
 


ORDER

Entitlement to a compensable initial rating for left upper 
extremity diabetic neuropathy is denied.  

Entitlement to a compensable initial rating for right upper 
extremity diabetic neuropathy is denied. 

Entitlement to an earlier effective date than August 20, 
2005, for an award of TDIU and basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.    

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a left knee disorder, 
to include arthritis, is denied.  

Entitlement to service connection for a right knee disorder, 
to include arthritis, is denied.  

Entitlement to service connection for residuals of a head 
injury is denied.   

Entitlement to service connection for headaches is denied.   

Entitlement to service connection for a back disorder is 
denied.  


REMAND

The veteran contends that he has a skin disorder, lentigo 
maligna, as a result of service.  Evidence supporting this 
assertion is contained in an opinion from a private physician 
dated in February 2007, who found that the veteran's lentigo 
maligna was at least as likely as not caused by prolonged sun 
exposure in Vietnam.  This opinion was not further supported, 
and did not include a discussion as to the role that post-
service sun exposure may have had on the development of 
lentigo maligna.  As such, the Board concludes that the 
medical record must be completed by a VA examination that 
includes a fully supported medical opinion as to the etiology 
of the veteran's lentigo maligna in order to comply with the 
duty to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.   
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination n to determine the etiology 
of his lentigo maligna.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical 
records, the examiner must state 
whether there is a 50 percent 
probability or greater that lentigo 
maligna is etiologically related to the 
veteran's service, to include exposure 
to sun in Vietnam.  The degree to which 
post-service sun exposure, to include 
while the veteran was living on a 
ranch, may have contributed to this 
condition should also be expressly 
discussed.   A complete rationale for 
the opinion, to include a rationale for 
rejecting the February 2007 private 
physician opinion if it is determined 
that it is not as likely as not that 
the veteran's lentigo maligna is the 
result of service, should be expressed 
in full.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim for service 
connection for a skin disorder.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim that has been 
remanded must be must be readjudicated by 
the RO.  If this readjudication does not 
result in a grant of service connection 
for a skin disorder, the veteran must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


